QBffictof tfy flttorncp&ma1
                                    %tatr of Crxas


                                    June 28.1991




Honorable John Vance                       Opinion No. DM- 29
Dallas County District Attorney
qvil section                               Rc: Whether the Dallas County Hospital
Administration Building                    District may use hospital district funds to
411 Elm Street                             become a dues-paying member of a
Dallas, Texas 75202                        private, nonprofit corporation or to reim-
                                           burse district officials for expenses of
                                           individual membership (RQ-SO)

Dear Mr. Vance:

        You have requested our opinion as to whether ‘the Dallas County Hospital
District is authorized to expend district funds to become a dues-paying member of
various private nonprofit corporations and associations or to reimburse district
officials for expenses incurred for individual memberships. Specifically, you ask:

          1. May the Dallas County Hospital District be a dues paying
          member of Dallas Medical Resource, a Texas non-profit
          corporation formed to provide services to member institutions
          such as publicizing the quality, availability and diversity of
          health care services available at member health care facilities lo-
          cated in Dallas County?

          2. May the Dallas County Hospital District be a dues paying
          member of the Stetnmons Corridor Business Association, an
          association organized to improve the quality and safety of the
          Stemmons Freeway a business corridor in which Parkland
          Memorial Hospital is located?

          3.~May the Dallas County Hospital District be a dues paying
          member of the Greater Dallas Chamber of Commerce, the
          Dallas Black Chamber of Commerce and the Dallas Hispanic
          Chamber of Commerce?




                                          P-   i32
Honorable John Vance - Page 2        (DM-29)




         4. May the Dallas County Hospital District reimburse its
         president and chief executive officer for his expenses in joining
         and maintaining his membership in the Dallas Assembly, an
         association of individual citizens whose goal it is to create
         growth through ideas; or, may the Dallas County Hospital
         District pay his expenses incurred in joii      and maintaining
         membership in the Dallas Assembly?

          5. May the Dallas County Hospital District reimburse its
          president and chief executive officer for his expenses in joining
          and maintaining his membership in the Dallas Citiaens Council,
          a Texas non-profit corporation organized to encourage the
          involvement of tbe local business community in matters affecting
          the quality of life and governance of the greater Dallas
          community, to formulate procedures and channels for such
          improvement and to provide mechanisms for the adoption and
          implementation of programs which develop from such involve-
          ment; or, may the Dallas County Hospital District pay his ex-
          penses incurred in joining and maintaining his membership in
          the Dallas Citizens Council?

         The Dallas County Hospital District is a county-wide hospital district
 established under article 11, section 4, of the Texas Constitution and chapter 281 of
 the Health and Safety Code [formerly article 4494n. V.T.CS.]. Subchapter C
 thereof describes the “general powers and duties’ of such a district The district is,
 inrer u&r, required to assume “full responsibility for fumkhing medical and hospital
 care for indigent and needy persons residing in the district.’ Health B Safety Code
 0 281.046. The district’s board of directors is also empowered to ‘manage, control,
  and administer the . . . hospital system of the distrid; to “adopt rules governing the
  operation of the.. . hospital system”; to “construct, condemn, acquire, lease, add to, .
  maintain, operate, develop, regulate, sell, exchange, and convey any property,
  property right, equipment, hospital facility, or system to maintain a hospital,
  building, or other facility or to provide a setvice required by the district”; to
  “contract or cooperate with” (1) the federal government, (2) this state, (3) a
  municipality, (4) another hospital distria, or (5) a privately owned or operated
  hospital located in tbe district; to enter into leese and purchase agreements for the
  purpose of acquiring “buildings. land, facilities, equipmen& or services”; to exercise
   the power of eminent domain; to “accept gifts and endowments”; to “sue and be
Honorable John Vance - Page 3             (DM-29)




sued”; and to “employ and commission peace officen for the district-” Id
00 281.047,281.04& 281.050,281.051,281.052,281.054,281.055,281.056,281.057.

         A hospital district, like every political subdivision other than a home rule
city, is a creature of limited authority. As the Texas Supreme Court said in referring
to a fresh water supply distti*

           (t]he powers of such districts are measured by the terms of the
           statute which authorized their creation, and they can exercise no
           authority that has not been clearly granted by the legislature.

Tti-CityFresh WriterSuppryDist. No. 2 of Had Cowrtyv. Mm, 142 S.W.2d 945,948
(Tex. 1940); see a.ko Franklin County Water Dirt. v. Majots, 476 S.W.2d 371, 373
(Tex. Civ. App.-Texarkana 1972, writ refd n.r.e.); Attorney General Opinion
JM-1142 (1990). This office has specifically held that, on constitutional grounds, a
county may not become a dues-paying member of a chamber of commerce.
Attorney General opinion H-397 (1974); see ufso Attorney General Opinions
JM-1199 (1990); JM-65 (1983). Although the same reasoning would prohibit a
hospital district from becoming a dues-paying member of the.organizations listed in
your first three questions, we believe that the issue may be decided on statutory
grounds alone without reference to the constitution. No provision of chapter 281
may reasonably be construed to authorize the board to expend funds for
 membership in such private organizations as you have described, nor do we think
 that any such authorization can properly be inferred therefrom. Funhermore, by
 the same reasoning, the board may not reimburse its administrator for any expenses
 incurred in joining such organizations or attending their meetings. Accordingly, we
 answer your remaining questions in the negative.’



                                        SUMMARX

                The Dallas County Hospital District is not authorized to
            become a dues-paying member of various private, nonprofit



           *By way d contrast, seaion 81.026 of the W  Government code empowers a commissioners
 court, ‘in the name of the county,’ to spend ‘money from the county’s general fund for membership
 fess sod dues of a nonprofit state asociadon of couotiw- if certain coditiom arc fulfdled. See
 Attorney General Opinion M-759 (1970).




                                             P-     134
Honorable John V~we - Page 4        M-29)




         corporations and associations nor to reimburse its adatinistrator
         for maintaining an individual membership in such organizations.




                                                 DAN      MORALES
                                                 Attorney General of Texas

WILL PRYOR
Fit Assistant Attorney General

 MARY KELLER
 Executive Assistant Attorney General

 JUDGE ZOLLIE UEMCLEY (Ret.)
 Special Assistant Attorney General

 RENEAHIcKs
 Special Assistant Anomey General

 MADELEINE B. JOHNSON
 Chair, Opinion Committee


 Prepared by Rick Gilpin
 Assistant Attorney General